Citation Nr: 1034616	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for hypothyroidism, 
currently assigned a 30 percent evaluation.

3.  Entitlement to an increased rating for chronic strain in the 
right paraspinous muscles of the thoracic spine, currently 
assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from June 1973 to October 1979, 
and from May 1981 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of May 
2005.  Although his notice of disagreement and the statement of 
the case also included the issue of entitlement to a TDIU rating, 
the substantive appeal did not include this issue, but was 
expressly limited to the three issues set forth on the title page 
of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran claims service connection for PTSD, but he also been 
diagnosed as having other psychiatric conditions, such as 
depressive disorder, generalized anxiety disorder, and panic 
disorder.  In addition, he contends his psychiatric condition had 
its onset in service.  He also contends that he has a psychiatric 
disorder which is secondary to his thyroid condition.  
Accordingly, the issue has been revised to reflect these 
additional contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (The Court pointed out that the Veteran is not competent 
to diagnose his various conditions, in concluding, in a case 
involving service connection for PTSD, when the record showed 
diagnoses of other mental conditions, that such conditions were 
part of the claim.).  

Concerning the issue of service connection for PTSD, he did not 
serve in combat, and his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 
6 Vet. App. 283 (1994).  In this regard, the Veteran's stressor 
statements, as reported on medical examinations, have contained 
significant inconsistencies.  

In September 2006, the RO made a formal finding that there was 
insufficient information to request corroboration of the 
Veteran's claimed stressors from the U.S. Army and Joint Services 
Records Research Center (JSRRC) on the grounds that the Veteran 
did not provide a sufficiently detailed response to an April 2005 
request for a stressor statement.  The Veteran, however, 
submitted a detailed stressor statement in December 2004.  In 
this statement, he described three claimed stressors, the month 
in which each purportedly occurred, and the name of the unit he 
states he was assigned to at the time, as well as the names of 
other personnel involved.  Moreover, the claimed stressors 
involved two aircraft incidents, and one fire in an avionics bay, 
which required a fire department to extinguish; these types of 
incidents tend to be well-documented.  Accordingly, because the 
Veteran provided enough information in his December 2004 
statement to elicit a meaningful search, a copy of the statement, 
as well as all available personnel records, must be forwarded to 
JSRRC.  

If any stressors are sufficiently corroborated, the RO must also 
obtain an examination, to determine if the Veteran has PTSD, due 
solely to corroborated stressors.  He must also be afforded an 
examination to determine whether service connection for a 
psychiatric condition is warranted on the basis of direct service 
incurrence, or as secondary to the service-connected thyroid 
condition.  Specifically, service connection may be granted on a 
secondary basis for a disability which is proximately due to or 
the result of an established service- connected disorder. 38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c) (2009); see Allen v. Brown, 8 Vet. App. 374 (1995).

The Veteran needs an examination to determine the manifestations 
of his service-connected thyroid condition.  In this regard, the 
most recent VA examination, in March 2006, appears to have been 
based largely on history provided by the Veteran, as well as the 
T4 test.  No other findings were reported, nor were any other 
thyroid function tests, in particular, the TSH, obtained.  See, 
e.g., THE MERCK MANUAL OF DIAGNOSIS AND THERAPY 83 (Mark H. 
Beers, M.D., Robert Berkow, M.D., eds., 17th ed. 1999) 
("Measuring serum TSH is the best way to determine thyroid 
dysfunction.").  Therefore, he must be afforded an examination 
to determine the symptoms of this disorder.  

In addition, in March 2007, the most recent treatment record, he 
stated that his back pain had worsened; thus, he must be afforded 
an examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95 (1995).  In reviewing the record, the Veteran is 
service-connected for chronic strain in the right paraspinous 
muscles of the thoracic spine.  X-rays taken in November 2004 
showed degenerative changes with kyphosis in the thoracic spine, 
while the VA examination in March 2006 did not show any 
degenerative changes, and showed scoliosis.  This matter must be 
clarified, as well as the question of whether any such bony 
abnormalities are part of the service-connected back condition.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all notification 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2009) for 
service connection for an acquired 
psychiatric disability on a secondary basis.  
The notice should be sufficient to convey the 
information that service connection may be 
granted on a secondary basis for a disability 
which is proximately due to or the result of 
an established service-connected disorder.  
38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a 
disorder which is aggravated by a service- 
connected disability; compensation may be 
provided for the degree of disability (but 
only that degree) over and above the degree 
of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c) (2009).

2.  Obtain all available service personnel 
records.

3.  Forward a copy of the Veteran's November 
2004 stressor statement (located in Volume 3 
of the Veteran's claims file), along with 
available service personnel records, to the 
JSRRC for verification of the Veteran's 
claimed stressors.  

4.  Obtain all VA medical records of 
treatment or evaluation for psychiatric, 
thyroid, and back conditions dated from April 
2007 to the present.  

5.  Thereafter, schedule the Veteran 
appropriate VA examinations to determine the 
following: 

*  Psychiatric disorder:  To determine the 
diagnoses for all psychiatric conditions 
currently present.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify whether there is a link between the 
current symptomatology and one or more of the 
corroborated in-service stressors which is 
found sufficient to produce PTSD by the 
examiner.    

If other psychiatric conditions are found to 
be present, the examiner must address whether 
it is at least as likely as not that any such 
condition had its onset during service, or is 
proximately due to or aggravated by service-
connected hypothyroidism, status post Graves' 
disease.  

*  Hypothyroidism:  All current 
manifestations, and the severity thereof, of 
the Veteran's thyroid condition.  Thyroid 
function tests, to include TSH and all other 
indicated tests, should be performed.  

*  Paraspinous musculature condition:  
All current manifestations of the Veteran's 
current back condition.  The examination 
should also address whether any bony 
abnormality or abnormal curvature (such as 
scoliosis shown in March 2006) is at least as 
likely as not related to the chronic strain 
of the paraspinous muscles of the thoracic 
spine.  

For all examinations, the claims files must 
be available to the examiner prior to the 
examination

6.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims on appeal, to include 
the expanded issue of service connection for 
an acquired psychiatric disability, to 
include PTSD, on a direct and secondary 
basis.  If any claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
afforded an opportunity to respond, before 
the case is returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



